TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00406-CR


                                    Irving Torres, Appellant

                                                v.

                                  The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            NO. 79400, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted Irving Torres of indecency with a child, a second-degree felony.

See Tex. Penal Code § 21.11(a)(1), (d). The trial court entered judgment on the jury’s verdict,

assessing punishment at seven years’ imprisonment. In a sole appellate issue, Torres contends that

the trial court abused its discretion by admitting into evidence the video recording of the alleged

victim’s forensic interview at a Children’s Advocacy Center (CAC). Because Torres’s counsel’s

comments and cross-examination impliedly charged the alleged victim with recent fabrication

and improper influence affecting her trial testimony, the recording of the CAC interview became

admissible under Rule of Evidence 801(e)(1)(B). We affirm.


                                        BACKGROUND

               The State indicted Torres with aggravated sexual assault, see Tex. Penal Code

§ 22.021(a)(1)(B)(i), (a)(2)(B), for having “cause[d] the penetration of the female sexual organ of
[M.W.], a child who was then and there younger than 14 years of age, by [Torres]’s finger.”1 At

trial, Torres requested that the jury be instructed with a lesser included offense, indecency with a

child, and the State agreed. The jury acquitted Torres of aggravated sexual assault but convicted

him of indecency with a child, which does not require proof of penetration like the indictment for

aggravated sexual assault did. Compare id. § 21.11(a)(1), with id. § 22.021(a)(1)(B)(i), (a)(2)(B).

               M.W. was born in July 2002. After her parents separated and divorced, M.W.

lived with her mother and visited her father from time to time. Torres later married M.W.’s mother

and moved in with them. M.W. testified that a couple of years later, when she was around 10 or

11 years old, Torres abused her the “first time.” M.W. ultimately testified to at least five instances

of abuse by Torres, including that he penetrated her vagina with his hands at least five times, and

gave details about three instances, occurring in her bedroom, the kitchen, and by her bookshelf.

               M.W. testified that the first time that Torres abused her was in her bedroom. She

was lying on her bed while her mother was busy “with something else,” and Torres came into

her room. He rubbed her thighs and touched her “in places you wouldn’t normally touch.” She

testified that over time he kept doing similar things and that it “got worse,” with his touching her

breasts, butt, and vaginal area. This happened in several rooms of the house and always while her

mother was either out of the home or using the restroom.

               M.W. also testified that the first time Torres digitally penetrated her was in the

kitchen. She was sitting at the table doing homework, and he approached her while her mother




       1
          M.W. was a minor during the events underlying Torres’s prosecution, so we will protect
her identity. See Tex. R. App. P. 9.10(a)(3); McClendon v. State, 643 S.W.2d 936, 936 n.1 (Tex.
Crim. App. [Panel Op.] 1982).

                                                  2
was in the restroom. He put his hands down her pants and grabbed her butt and breasts and

eventually penetrated her vagina with his fingers.

               The final instance of abuse was in M.W.’s room and ended near her bookshelf.

M.W. testified that Torres came in her room and grabbed her, she tried to get out of his grasp, he

dropped her, she hit her head near her bookshelf, Torres left the room, and she developed a mark

on her forehead in the morning. Her mother took pictures of M.W.’s forehead and thought the

injury was from M.W.’s tossing and turning at night.

               M.W. did not report any of the alleged instances of abuse to her mother until she

was 12 years old, when she saw an online article about what sexual assault is, and it sounded like

what had happened to her. She told her mother what Torres had done, but she did not believe her.

Her mother discussed the issue with leaders at her religious institution, rather than calling police,

and confronted Torres. Torres explained that he had only been play-fighting with M.W., so any

inappropriate touching was an accident. The abuse stopped after Torres was confronted.

               About two years later, M.W. testified, a classmate raped her. M.W. saw a counselor

and in the course of therapy sessions disclosed to the counselor and then to her father what Torres

had done years earlier. Her father called the police, M.W. spoke with police and gave a statement,

and Detective Angela Mathiews began investigating both the alleged abuse by Torres and the

alleged rape by the classmate. M.W. took part in a forensic interview at a nearby CAC. At one

point during the interview, M.W. said “that there was no penetration except for [Torres’s] fingers

in [her] vagina.” She said that there was no penetration because she then believed that penetration

meant only penile penetration of a vagina.

               After the CAC interview, a Sexual Assault Nurse Examiner (SANE) examined

M.W. As a result of her investigation, which included reviewing witness statements and the CAC

                                                 3
interview, Det. Mathiews recommended charging Torres with indecency with a child and not

aggravated sexual assault.

               The State indicted Torres for aggravated sexual assault, and the case went to

trial before a jury. The State called several witnesses, including M.W., her mother, her father,

Det. Mathiews, the SANE who examined M.W., M.W.’s counselor, and the CAC forensic

interviewer. After all its witnesses testified, the State offered into evidence the recording of the

CAC interview, and Torres objected. After arguments from counsel, the trial court admitted the

recording, explaining that the Rule of Optional Completeness supported admission.

               The jury convicted Torres of the lesser included offense of indecency with a child

and acquitted him of aggravated sexual assault. The trial court entered judgment on the verdict,

and Torres now appeals.


            ADMISSION OF RECORDING OF CAC FORENSIC INTERVIEW

I.     Standard of review

               We review the trial court’s admission of the recording of the CAC forensic

interview for an abuse of discretion. See Walters v. State, 247 S.W.3d 204, 217 (Tex. Crim. App.

2007); Hammons v. State, 239 S.W.3d 798, 806 (Tex. Crim. App. 2007). A trial court abuses

its discretion only if its decision lies outside the “zone of reasonable disagreement.” Walters,

247 S.W.3d at 217. We must affirm the trial court on any legal theory supported by the record, even

if the theory is not one on which the trial court itself relied. See State v. Esparza, 413 S.W.3d 81,

85 & n.17 (Tex. Crim. App. 2013); Carrasco v. State, 154 S.W.3d 127, 129 (Tex. Crim. App.

2005); Miles v. State, 488 S.W.2d 790, 792 (Tex. Crim. App. 1972). Our review must focus on

the record before the trial court when it admitted the evidence at issue. Carrasco, 154 S.W.3d

at 129; Weatherred v. State, 15 S.W.3d 540, 542–43 (Tex. Crim. App. 2000).
                                                 4
II.    All four elements of Rule 801(e)(1)(B) are supported by the record.

               Torres’s appellate brief only addresses two rules of evidence—Rules of

Evidence 801(e)(1)(B) and 107—arguing that neither supported admitting the recording over his

objections. At trial, Torres objected on grounds of hearsay, relevance, and Rule of Evidence 403.

But in his appellate brief, Torres does not argue why the recording was hearsay, was irrelevant, or

would have failed a Rule 403 balancing. Instead, he argues only that admitting the recording as

evidence under either Rule 801(e)(1)(B) or Rule 107 was an abuse of discretion that harmed him.

Given these arguments on appeal, if we hold that the trial court’s admission of the record was not

an abuse of discretion under either Rule 801(e)(1)(B) or Rule 107, then that resolves all arguments

that Torres has made under his sole appellate issue. See Tex. R. App. P. 47.1.

               Rule 801(e)(1) excludes from the general prohibition on hearsay certain prior

statements by a declarant who testifies and is subject to cross-examination about the prior

statement. One such category of non-hearsay is statements that are “consistent with the declarant’s

testimony and [are] offered to rebut an express or implied charge that the declarant recently

fabricated it or acted from a recent improper influence or motive in so testifying.” Tex. R.

Evid. 801(e)(1)(B); Hammons, 239 S.W.3d at 804 (“Rule 801(e)(1)(B) gives substantive,

non-hearsay status to prior consistent statements of a witness ‘offered to rebut an express or

implied charge against the declarant of recent fabrication or improper influence or motive.’”).

To be admissible,


       (1) the declarant must testify at trial and be subject to cross-examination;

       (2) there must be an express or implied charge of recent fabrication or improper
       influence or motive of the declarant’s testimony by the opponent;

       (3) the proponent must offer a prior statement that is consistent with the declarant’s
       challenged in-court testimony; and,

                                                 5
       (4) the prior consistent statement must be made prior to the time that the supposed
       motive to falsify arose.


Hammons, 239 S.W.3d at 804 (citing Tome v. United States, 513 U.S. 150, 156–58 (1995)).

Because Rule 801(e)(1)(B) mirrors its federal counterpart, “federal decisions provide helpful

analysis.” Id. M.W. testified at trial and was cross-examined, so the first element is met.


       A.      Implied charge of recent fabrication or improper influence or motive

               Under the second element, the foundation requirement for an implied charge of

fabrication or improper influence is “minimal.” See id. Although not just any attack on a witness’s

credibility or memory amounts to a charge of fabrication or improper motive, “there need be only a

suggestion of conscious alteration or fabrication” to trigger the trial court’s “substantial discretion

to admit prior consistent statements under the rule.” Id. at 804–05.

               To decide whether an opposing party impliedly charged a witness with fabrication

or improper influence or motive, the reviewing court reviews everything before the trial court

when it made its admissibility ruling. See id. at 807–09; see also Carrasco, 154 S.W.3d at 129;

Weatherred, 15 S.W.3d at 542–43. The review may extend to matters that came after the ruling,

like the opposing party’s closing argument, insofar as those matters confirm that an implied charge

occurred before the ruling. See Hammons, 239 S.W.3d at 807–08.

               During our review, we are looking not only for overt charges of fabrication or

improper influence or motive but also more subtle forms. A sufficient charge can be merely

implied: “a charge of recent fabrication or improper motive may be subtly implied through tone,

tenor, and demeanor during the entirety of the cross-examination; such an attack may not be

immediately apparent from the specific wording of the questions asked, but becomes obvious

only during the attorney’s final argument.” Id. at 799; accord id. at 808. Further, “[t]he specific
                                                  6
words . . . used during cross-examination might be interpreted as either a benign inquiry into [a

witness]’s confusion over the dates and locations where the sexual encounters took place or as

an implied charge of recent fabrication,” “[b]ut much of the force of cross-examination depends

upon the tone and tenor of the questioning, combined with the cross-examiner’s demeanor, facial

expressions, pregnant pauses, and other nonverbal cues” and therefore amount to an implied charge

even when no charge was made in express words. Id. at 808; see also id. at 808 n.27 (“sometimes

the attacking party leaves these points just below the surface, and relies instead on innuendo or the

suggestive force of questions or underlying facts to carry the message”). With these subtleties in

mind, the Court of Criminal Appeals has told reviewing courts what to look for:


       [A] reviewing court, in assessing whether the cross-examination of a witness
       makes an implied charge of recent fabrication or improper motive, should focus on
       the purpose of the impeaching party, the surrounding circumstances, and the
       interpretation put on them by the [trial] court. Courts may also consider clues from
       the voir dire, opening statements, and closing arguments. From the totality of the
       questioning, giving deference to the trial judge’s assessment of tone, tenor, and
       demeanor, could a reasonable trial judge conclude that the cross-examiner is
       mounting a charge of recent fabrication or improper motive?


Id. at 808–09 (internal quotation omitted). The required review involves “the totality of the

cross-examination, not isolated portions or selected questions and answers.” Id. at 808. We review

the record in the light most favorable to the trial court’s admissibility ruling. Klein v. State,

273 S.W.3d 297, 304 (Tex. Crim. App. 2008).


               1.      Implied charges of fabrication and improper influence through voir dire,
                       opening statement, and cross-examinations

               Here, during voir dire, Torres’s counsel raised the concept of witnesses—including

child witnesses—lying while testifying. Hammons, 239 S.W.3d at 804 n.15 (insinuation during

voir dire, and similar insinuations at other times, that witness recently fabricated testimony

                                                 7
supports admission of prior consistent statement (citing McInnes v. Yamaha Motor Corp., U.S.A.,

673 S.W.2d 185, 189 (Tex. 1984))). Counsel asked the venire panel who among them had children

and “if your kids have never lied.” He then said that despite whether lies are small or big, they are

still lies. Specifically about witnesses, he discussed “evaluating real people sitting in a chair,”

“[p]eople that are going to be under oath,” and asked the panel, “How many of you believe that

everybody who gets up on the stand is going to tell the truth?” Shortly after, he reraised the topic

of “adults lying, kids lying” and asked, “Why might somebody lie on the witness stand?” Hearing

a few answers, he emphasized “revenge,” “to get out of a bad situation,” and “to get their way with

something.” He rounded out the topic by asking, “[H]ow many of you think false accusations or

allegations happen?” After planting those seeds, counsel told the empaneled jury during opening

statement that they should “[l]isten to the witnesses carefully” and “[m]ake sure you understand

what they are saying, when they said it, and why they are saying it.” See id. at 804–05 & n.16,

808 (noting that “sinister seed of innuendo” may be “sowed” before trial court properly admits

prior consistent statement and only “c[o]me to full fruition” by express charges of fabrication made

after admissibility ruling).

                During witness testimony, Torres’s counsel cross-examined several of the State’s

witnesses with a focus on M.W.’s testimony. With M.W. herself, Torres’s counsel’s questions

supported implied charges of improper influence and fabrication. Counsel implied improper

influence by questioning M.W. about “who all [she] spoke to about what you just testified to,”

including police, her counselor, the SANE, and the CAC forensic interviewer. See id. at 807 n.25

(prior consistent statement admissible in part because of cross-examination of child victim about

“the mother prompting and preparing her for trial” (citing State v. Brotherton, 384 N.W.2d 375,

380 (Iowa 1986))); Martinez v. State, 276 S.W.3d 75, 82–83 (Tex. App.—San Antonio 2008,

                                                 8
pet. ref’d) (cross-examination that intimated either that child victim was “coached” by prosecutor

or merely that victim’s testimony was not credible supported implied charge because rule

requirement is minimal and reviewing court must defer to trial court’s unstated observations of

“the tone and tenor of the questioning, combined with the cross-examiner’s demeanor, facial

expressions, pregnant pauses, and other nonverbal cues”). Counsel later made a similar implied

charge of improper influence when cross-examining the SANE, by suggesting law-enforcement

influence because they—and not M.W. or her family—arranged M.W.’s SANE examination.

               Also when cross-examining M.W., counsel implied fabrication in at least two ways.

First, after M.W.’s testimony revealed that her mother did not believe her when she first reported

the abuse, Torres’s counsel implied fabrication in her testimony by suggesting that it included

details that M.W. had not shared with her mother. Concerning the pictures of M.W.’s forehead

after the bookshelf incident, counsel confirmed that M.W. never told her mother that the injury

was from Torres dropping her and not from tossing and turning while asleep. Counsel asked:

“You didn’t think to tell her that, hey, you took a picture of it, I’m telling you the truth?” And he

confirmed that M.W. thought that her mother did not believe her first report of abuse and then

asked why M.W. would not bring up the forehead injury with her. The trial court reasonably could

have concluded that these questions implied that M.W. fabricated details in her testimony that

she did not tell her mother about years earlier. See White v. State, 256 S.W.3d 380, 383–84

(Tex. App.—San Antonio 2008, pet. ref’d) (cross-examination of complainant that highlighted

“discrepancies between her testimony at trial and her statement to police,” arising from her

mentioning details at trial that she did not mention any earlier, supported admission of prior

consistent statement); see also Gutierrez v. State, No. 11-18-00298-CR, __ S.W.3d __, 2020 WL

6791050, at *8 (Tex. App.—Eastland Nov. 19, 2020, pet. ref’d) (op., designated for publication)

                                                 9
(prior consistent statement admissible in part because cross-examination suggested that “trial

testimony contained matters that [child victim] had not previously alleged”).

               Second, counsel asked M.W. a litany of questions about whether she could

remember other details about the abuse that she otherwise testified about. About the bedroom

incident, he questioned M.W. about whether her door was locked; whether Torres locked it after

coming in; whether anyone else was home; whether it happened during the day or at night, on a

weekday or weekend day, and during summertime or the school year; whether she fought back and

made it off the bed; and whether she screamed or was prevented from or threatened against calling

out. Similarly, counsel asked M.W. for other acts of abuse “that you have details about” and then

tested her claims with an even longer series of questions about whether M.W. remembered certain

other details of the events or remembered how long she waited before telling her mother about

them. Counsel also questioned M.W. about how she “kn[e]w that for a fact that at the kitchen

table incident that [her mother] was in the guest bathroom.” And about the bookshelf incident and

other ones involving scuffles, counsel probed for a detail missing from M.W.’s testimony: “[I]n

the times that you described where my client came in and you fought back where he grabbed your

ankles or picked you up, do you remember ever thrashing and kicking the wall?” The trial court

reasonably could have concluded that all these questions amounted to so sustained an attack on

M.W.’s memory of events described in her testimony that Torres’s counsel was implying that the

testimony was fabricated because it lacked these details. See Hammons, 239 S.W.3d at 805 & n.16

(describing trial courts’ wide discretion to admit prior consistent statements because actions merely

“interpretable as” charges of fabrication can suffice); id. at 805 n.19 (“videotaped interview of

child victim was admissible” in part because “defense counsel presented intense and very capable

cross examination of the complainant” (citing and quoting Wylie v. State, 908 S.W.2d 307, 310

                                                 10
(Tex. App.—San Antonio 1995, pet. ref’d))); id. at 807 n.25 (prior consistent statement admissible

in part because of cross-examination of child victim about “her present memory” (citing

Brotherton, 384 N.W.2d at 380)).

               During cross-examination of Det. Mathiews, Torres’s counsel implied fabrication

in M.W.’s testimony by contrasting its assertion of digital penetration of her vagina with the earlier

CAC interview, after review of which Det. Mathiews did not recommend a charge that required

proof of digital penetration. Torres’s counsel elicited Det. Mathiews’ view that her investigation

supported the offense of indecency with a child and not aggravated sexual assault because,

Det. Mathiews testified, “during [M.W.’s] accounts of the events, it was unclear if there was an

actual penetration.” Counsel confirmed that those “accounts” included the CAC interview and

that Det. Mathiews concluded from them that she wanted a charge of indecency with a child and

not aggravated sexual assault. The trial court reasonably could have concluded that by eliciting

this cross-examination testimony, Torres’s counsel implied that M.W.’s testimony about digital

penetration was fabricated.

               Finally, with M.W.’s counselor, Torres’s counsel contrasted the counselor’s written

statement for police, which said that M.W. denied digital penetration, with M.W.’s trial testimony

to the contrary. Counsel confirmed that the counselor’s statement reflected her therapy notes and

that the notes themselves reflected M.W.’s reports to her. He then confirmed that the counselor’s

statement says, “child denies . . . any penetration with fingers or penis,” and that this denial

matched her therapy notes. The trial court reasonably could have concluded that this questioning

implied that M.W.’s testimony about digital penetration was fabricated.

               After the State’s witnesses, the State offered the recording of the CAC forensic

interview into evidence. The trial court admitted it over Torres’s objections.

                                                 11
               2.      Confirming examples from Torres’s later testimony and closing argument

               Examples from after admission of the recording confirm that Torres’s counsel had

levied implied charges of fabrication and improper influence affecting M.W.’s testimony. Torres

elected to testify, and the prosecutor confronted him with M.W.’s reports of abuse. In response to

one report, Torres explained that “I didn’t put my hand on her breasts” and responded affirmatively

when asked whether M.W. “was lying about” that report in her testimony. Torres later testified

expressly: “That’s what I’m telling the jury,” that M.W. “is lying about everything.” He also

bolstered an earlier charge of improper influence by testifying that M.W. “talks to so many

people” about the substance of her allegations. Finally, and linking up with his counsel’s cross-

examination of M.W., Torres testified that when her mother confronted him about M.W.’s reports

of abuse, her mother mentioned fewer of the alleged details than M.W. mentioned during her

testimony, implying that M.W. fabricated those extra details.

               In his closing argument, Torres’s counsel revisited by-now-familiar themes. He

implied fabricated testimony:


       [Y]ou have testimony from, I think, about ten witnesses that you got to consider.
       And when you do that, you got to look at not just what was said, but how it was
       said, who was saying and whether or not they changed it from the time they said it
       the first time or the second time or they gave a statement or changed it or amended
       it on the witness stand.


And he raised fabrication by M.W.: “Does it make sense to you that [M.W.] is telling you the

entire truth because she’s told this story so many times? Or does it make sense to you it’s easier

with the telling?” See Weatherly v. State, 283 S.W.3d 481, 487, 493–94 (Tex. App.—Beaumont

2009, pet. ref’d) (prior consistent statement admissible in part because of counsel’s questions about

“practice effect,” which holds that repeating something untrue helps repeater believe it to be true).


                                                 12
               We conclude that Torres’s counsel’s voir dire statements, his reference to the topic

of witness lying during opening statement, and his questions throughout cross-examination of

M.W. and others all together would have allowed the trial court reasonably to find the second

Rule 801(e)(1)(B) element to be met when it admitted the recording. Our conclusion is supported

by the confirming instances from Torres’s testimony and his counsel’s closing argument.

               Relatedly, because the trial court could reasonably have found an attack on M.W.’s

trial testimony, the fourth element is also met because the CAC interview preceded M.W.’s trial

testimony. See Gutierrez, 2020 WL 6791050, at *8 (prior consistent statement admissible when

cross-examination sufficiently attacked child victim’s trial testimony: “while Appellant alleged

that A.G. fabricated the allegations from the beginning, he also asserted that her trial testimony

contained matters that she had not previously alleged”).


       B.      The prior statement’s consistency

               Finally, under the third element, “the proponent must offer a prior statement that is

consistent with the declarant’s challenged in-court testimony.” Hammons, 239 S.W.3d at 804. The

prior statement need only be “generally consistent” with the later statements. Id.; Dibello v. State,

432 S.W.3d 913, 915 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).

               In the recording of the CAC interview, M.W. told the interviewer that Torres

digitally penetrated her vagina about five to ten times. One such time occurred while she was on

her bed. She also told the interviewer that Torres touched her breasts, vagina, and butt multiple

times and that the only thing that Torres ever used to penetrate her vagina was his fingers. She

said that the instances of abuse began when she was 10 or 11 years old and stopped when she was




                                                 13
12 years old because that is when she told her mother about what had been happening. The trial

court reasonably could have concluded that all this was generally consistent with her testimony.

               Further, she told the interviewer about an instance of abuse generally consistent

with her testimony about the kitchen incident: while she was doing homework in the kitchen,

Torres put his hands down her pants and grabbed her butt and breasts. She told the interviewer

about another instance generally consistent with her testimony about the bookshelf incident: that

Torres grabbed her in her room, she tried to get out of his grasp, he dropped her, she hit her head

near her bookshelf, Torres left the room, and she developed a mark on her forehead in the morning.

               We conclude that the trial court reasonably could have concluded that the recording

of the CAC forensic interview was consistent with M.W.’s testimony under Rule 801(e)(1)(B),

meeting the rule’s third element. Because the record meets all four of the rule’s elements, the

trial court would not have abused its discretion by admitting the recording under Rule 801. See

Esparza, 413 S.W.3d at 85 & n.17; Carrasco, 154 S.W.3d at 129; Miles, 488 S.W.2d at 792. We

therefore overrule Torres’s sole appellate issue.


                                         CONCLUSION

               We affirm the trial court’s judgment.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: May 5, 2021

Do Not Publish

                                                    14